DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 14-15, drawn to a laser light irradiation device.
Group II, claim 7, drawn to a laser light irradiation method.
Group III, claims 8-13 and 16-17, drawn to a laser light irradiation device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a laser light irradiation device comprising a laser light source, a spatial light modulator, an objective lens, an image-transfer optical system, and a camera, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of reference Kumagai (CN 101772398) and Yamazaki (CN 101403822)
Kumagai teaches a laser light irradiation device (200) configured to irradiate an object (1) including a reflection surface with laser light, the laser light irradiation device comprising: a laser light source (202) configured to generate the laser light; a spatial light modulator (203) comprising a display unit (206) configured to display a phase pattern, the spatial light modulator (203) configured to cause the laser light generated by the laser light source (202) to enter the display unit (206), modulate the laser light according to the phase pattern, and emit the laser light from the display unit (206); an objective lens (204) configured to condense the laser light emitted from the spatial light modulator (203) on the object (1); an image-transfer optical system (240) configured to transfer an image of the laser light of the display unit (206) of the spatial light modulator to an entrance pupil plane of the objective lens (204).
Yamazaki teaches a laser process apparatus, comprising a reading unit which acquires a position of a dot image of reflected light in an image photographed by a CCD camera.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRIS Q LIU/           Examiner, Art Unit 3761                     

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726